PER CURIAM.
If there had been a disputed question of fact here, and it had been determined in favor of the tenant, we should not be inclined to disturb the judgment; but there is no dispute about the facts. The defendant himself swears:
“Q. Where were the things, in the apartment you occupied? A. Yes, sir; a few pieces of furniture. Q. How long were they there after the 1st? A. About four or five days; about 12 pieces of furniture,” etc.
It is true that he swears that he had the permission to leave them from the janitor; but to make such permission available to the defendant the authority to grant same should have been shown, and the record is silent thereon. We cannot see, therefore, but that under the law, which without dispute must be accepted as settled, there was a holding over beyond May 1st, and that the defendant was answerable for that month’s rental, but, under the circumstances, for that month only. The judgment must therefore be reversed, and a new trial ordered.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event.